Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to pending claims 1-20 received on 9/18/2019.
Information Disclosure Statement (IDS)
2.	Applicant files an IDS on 9/18/2019; it is considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-2, 5, 7-8, 11, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being taught by Fung et al., (US Pub. 20160001781 A1).
A. Per independent claims 1, 7, and 13:  Fung et al., already teach an apparatus, a method, and a system, comprising:
an internal information module structured to receive internal information regarding operation of a hybrid vehicle (see Fung et al., FIG. 19 ref. 1908);
an external static information module structured (i.e., outside temperature of a vehicle, a specific location on a GPS, see Fung et al., FIG. 19, ref. 1912) to receive external static information for a route of the hybrid vehicle, wherein the external static information (Map Based Database) is based on a position of the hybrid vehicle on the route (see Fung et al., FIG. 19 using GPS to locate a hybrid vehicle);
an external dynamic information module (i.e., V2V, V2X: cellular/tablet/computer server, (i.e., a flow of traffic: GOOD, SLOW, FAST .etc., see Fung et al., FIG.5 REF. 510  and FIG. 19 ref. 1914) structured to receive external dynamic information for the route of the hybrid vehicle, wherein the external dynamic information is based on the position and a time of travel of the hybrid vehicle at the position (i.e., using a GPS, see Fung et al., para. [0430]) and
an engine stop/start module communicably coupled to each of the internal information module, the external static information module (i.e., a road condition as an external static information input, see Fung et al., para. [0226], [0429]), and the external dynamic information module, (i.e., a SLOW/GOOD/FAST traffic flow, see Fung et al., para. [0226]- [0227])
wherein the engine stop/start module is structured to selectively enable and disable a stop/start function for an engine of the hybrid vehicle based on at least one of the internal information, the external static information, and the external dynamic information (using a vehicle’s controller to control an engine based on sensors: i.e., “automatically stop and restart the engine 104 to help maximize fuel economy depending on environmental and vehicle conditions” see Fung et al., para. [0247]); and
wherein the stop/start function controls selective activation and deactivation of the engine during operation of the hybrid vehicle (i.e., automatically activate/deactivate a function, see Fung et al., para. [0247]).
B. Per dependent claims 2, 8, and 14.    The rationales and reference for a rejection of claim 1 are incorporated.
Applicant also uses “a controller” (for enabling/disabling a stop/start function) in pending claim 15. A vehicle controller is able to perform a claimed stop/start function because it has abilities: to turning ON/OFF (i.e., performing disabling/enabling functions).
Since these claims only require “at least one” information. Fung et al., teach that claimed limitation, see Fung et al., para. [0226]).
C. Per dependent claims 5, 11, and 17.    The rationales and reference for a rejection of claim 1 are incorporated.
Applicant claims that external dynamic information includes traffic conditions (i.e., external traffic conditions are changing at different time for different locations).
Fung et al., teach that limitation (i.e., a driving condition includes an external traffic condition, see Fung et al., para. [0440]).
D, Per dependent claim 20.    The rationales and reference for a rejection of claim 13 are incorporated.
Fung et al., also disclose about using a telematics unit (to obtain data remotely, i.e., a GPS receiver, a communication I/F, radio/Internet/satellite/cellular) and a motor/generator, wherein each of the motor/generator and the telematics unit are couple to the controller – a motivation is clear to one with ordinary skill in the art: a NAVIGATION SYSTEM 230 (from a VEHICLE SYSTEMS 126) provide a vehicle’s current location to a controller (i.e., an ECU), a controller needs to start/stop a motor/generator) (i.e., claiming a unit to receiving remote vehicle information from a GPS to control a motor/generator, see Fung et al., FIGs. 1A, 2, 24B, and para. [0236], [0885]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 3, 9, and 15 are rejected under 35 U.S.C.103(a) as being unpatentable over Fung et al., in view of Kawai et al.,(US Pat. 6137263 A).
   The rationales and reference for a rejection of claim 1 are incorporated.
These claims 3, 9, and 15 require a feature of determine an upcoming road grade based on the at least one of GPS location and map-based database.
Fung et al., disclose about disabling the stop/start function for the engine if there is a certain external static information (e.g., an increasing road grade according to a planned route, see Fung et al., para. [0226]).
Fung et al., do not disclose that upcoming road grade exceeds a predetermined road grade threshold.
However, Tryon teaches about changing a vehicle controller when a sensing parameter exceeding a threshold level (i.e., using an SOC level to control a vehicle operation, see Tryon, para. [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fung et al., with Tryon to use a threshold level of a road grade to compare for changing control of a vehicle since they both apply similar concept of controlling a vehicle engine based on external input information (i.e., comparing input information to a certain threshold if that level is not good, changing control of a vehicle).
5.	Claims 6, 12, and 18 are rejected under 35 U.S.C.103(a) as being unpatentable over Fung et al., in view of Kawai et al.,(US Pat. 6137263 A).
   The rationales and reference for a rejection of claim 1 are incorporated.
Fung et al., disclose that external dynamic information includes an ambient weather condition (i.e., weather condition locally to that vehicle’s location, see Fung et al., para. [0694]). 
However, Fung et al., do not disclose about an engine stop/start module to disable the stop/start function based on a difference between an ambient temperature and a set point of a HVAC exceeding a predetermined threshold.
Kawai et al., teach that claimed concept (i.e. a certain difference between inside temperature causing to transmit a signal was suggested by Kawai et al. – i.e., an HVAC set point, and outside temperature of a vehicle exceeds a threshold number – see Kawai et al., col.1 lines 30-32: “4) when a difference between battery temperature and outside temperature becomes a threshold level as disclosed in JP-A-6-290816.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fung et al., with Kawai et al., in order to provide an improvement from Kawai et al.’s suggestion, at the time of invention, to yield predictable results: cause to a change of a vehicle controller).
Allowable Subject Matter
6.	Claims 4, 10, and 16 are objected to as being dependent upon a rejected base claim (i.e., 1, 7, and 13), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Claims 1-3, 5-9, 11-15, and 17-20 are rejected. Claims 4, 10, and 16 are objected.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662